Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 3, line 1, “comparing” should be -- comparing each match score --.
Claim 4, line 1, “comparing” should be -- comparing each match score --.
Claim 5, line 1, “comparing” should be -- comparing each match score --.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear for reciting the limitation “these proteins” in lines 2-3. What are these proteins?
Claim 1 is unclear for reciting the limitation “its sequence” in lines 3-4. What is the its sequence?
Claim 1 is unclear for reciting the limitation “that sequence” in line 4. What is that sequence?
Claim 4 recites the limitation "the proteotypic index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is indefinite for reciting the limitation “said one peptide belongs to” in line 3. What is the element that said one peptide belongs to?
Claim 6 recites the limitation "the highest match score" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the proteotypic index" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the observed isotopic envelope" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the proteotypic index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the observed retention time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the predicted retention time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the observed isotopic envelope" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the sequence of the peptide" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the proteotypic index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the observed retention time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the predicted retention time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the observed isotopic envelope" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is allowable.
Claims 1-17 and 19-20 would be allowable if rewritten or amended to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Reasons for Allowable Subject Matter
The prior art fails to disclose a method of analyzing a sample with tandem mass spectrometry, which includes calculating a match score between a product ion spectrum and one or more peptides in an inclusion list; comparing each match score to a threshold; and based on the match score comparisons, determining whether a specific peptide in the inclusion list is present in the sample, and if so, flagging the specific peptide as identified in the sample as recited in claim 1; or for each selected precursor ion, acquiring a corresponding product ion spectrum; determining whether the acquired product ion spectrum matches one of peptides that belong to one or more proteins of interest; and identifying a matched peptide as being present in the sample as recited in claim 18.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Bader et al. (2003/0162221); Awrey et al. (2004/0033530) and Geromanos et al. (2005/0092910) disclose a mass spectrometer system for analyzing proteins in a sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881